Case 8:18-cr-OO492-.]DW-.]SS Document 43 Filed 03/25/19 Page 1 of 6 PagelD 13{`"lge1 me

Breanna Knights
8:1B-cr-492-T-27JSS

UN|TED STATES DlSTR|CT COURT
M|DDLE D|STR|CT OF FLOR|DA
TAN|PA DlVlSlON

UN|TED STATES OF AN|ER|CA Case Number: 8:18-cr-492-T-27JSS
v. USN| Number: 71360-018
BREANNA KNIGHTS Jeffrey Geldert Brown, CJA

 

JUDGN|ENT lN A CRIN||NAL CASE

The defendant pleaded guilty to Counts Two and Seven of the lndictment_ The defendant is adjudicated guilty of these
offenses:

Date Offense Count
Titie s section HM QQ_UM M
21 U.S.C. §§ 841(3)(1) and Distribution and possession with intent to December 7, 2017 Two
841 (b)(1)(C) distribute heroin
21 U.S.C. §§ 841{a)(1) and Distribution and possession with intent to Nlay 10` 2018 Seven
841(b)(1)(C) distribute cocaine base

The defendant is sentenced as provided in the following pages of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

lT lS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
name, residencer or mailing address until all fines, restitution` costs and special assessments imposed by thisjudgrnent are
fully paid. lf ordered to pay restitution, the defendant shalt notify the court and United States Attorney of any material change
in the defendants economic circumstancesl

Date of imposition of Judgment:

March 25. 2019

   

 

 
 

S D. WH|TTEMORE
ED STATES D|STR|CT JUDGE

s
March 02 5 `, 2019

Case 8:18-cr-OO492-.]DW-.]SS Document 43 Filed 03/25/19 Page 2 of 6 PagelD 1?§€2°¥6

Breanna Knights
8:18»cr-492-T-27JSS

lN|PRlSONlV|ENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of TH|RTY-SlX (36) MONTHS. This term consists of a 36-month term as to Count Two and a 36-month term
as to Count Seven, all such terms to run concurrently.

The Court makes the following recommendations to the Bureau of Prisons:

~ Designation at Co|eman Federal Correctiona| institution or the closest facility for women to Kingsland, Georgia',
and

o |f eligib|e, the defendant shall be allowed to participate in the 500-hour Residential Drug Abuse Program
(RDAP). The Court adopts as its factual findings in support of this recommendation, paragraphs 63 through 66
of the Presentence lnvestigation Report. The Court also notes that in October 2018. the defendant was also
diagnosed with opiate use disorder and substance abuse treatment was recommended

The defendant is remanded to the custody of the United States Nlarshal.

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UN|TED STATES N|ARSHAL
By:

 

Deputy U.S. N|arshal

ease szls-cr-00492-JDW-Jss Documem 43 Filed 03/25/19 Page 3 of 6 Pagelo 1§§“3°'6

Breanna Knights
8:18-cr-492-T-27JSS

SUPERV|SED RELEASE

Upon release from imprisonmentl the defendant will be on supervised release for a term of Tl-lREE (3) YEARS.
This term consists of a 3-year term as to Count Two and a 3-year term as to Count Seven, all such terms to run
concurrently.

MANDATORY COND|TIONS

You must not commit another federal` state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

.°°!\’.~‘

4. You must cooperate in the collection of DNA as directed by the Probation Offlcer.

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

P 4
Case 8:18-cr-OO492-.]DW-.]SS Document 43 Filed 03/25/19 Page 4 of 6 PagelD 1343,ge cfa

Breanna Knights
8:18-cr-492-T-27JSS

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by Probation Officers to keep informed, report to the court about. and bring about improvements in your
conduct and condition.

1.

11.

12.

13.

You must report to the Probation Oche in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment unless the Probation Officer instructs you to report to a different Probation
thce or within a different time frame After initially reporting to the Probation Office, the defendant will receive
instructions from the court or the Probation Officer about how and when the defendant must report to the Probation
Officer. and the defendant must report to the Probation Officer as instructed.

After initially reporting to the Probation Ofnce, you will receive instructions from the court or the Probation Officer
about how and when you must report to the Probation Officerl and you must report to the Probation Officer as
instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the Probation Officer.

You must answer truthfully the questions asked by your Probation Officer

You must live at a place approved by the Probation Officer. lf you plan to change where you live or anything about
your living arrangements (such as the people you live with)l you must notify the Probation Officer at least 10 days
before the change lf notifying the Probation thcer in advance is not possible due to unanticipated circumstances,
you must notify the Probation Officer within 72 hours of becoming aware of a change or expected change

You must allow the Probation Officer to visit you at any time at your home or elsewhere and you must permit the
Probation Officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the Probation Officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment
unless the Probation Officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities). you must notify the Probation Officer at least 10 days
before the change. lf notifying the Probation Officer at least 10 days in advance is not possible due to
unanticipated circumstances you must notify the Probation Officer within 72 hours of becoming aware of a change
or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the Probation Officer.

|f you are arrested or questioned by a law enforcement officerl you must notify the Probation Officer within 72 hours.
You must not own, possess, or have access to a hrearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modined for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

lf the Probation Officer determines that you pose a risk to another person (including an organization), the Probation
Officer may require you to notify the person about the risk and you must comply with that instruction. The Probation
thcer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the Probation Officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. Probation Officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overvr'ew of
Probatr'on and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

P 5 re
Case 8:18-cr-OO492-.]DW-.]SS Document 43 Filed 03/25/19 Page 5 of 6 PagelD 135age o

Breanna Knlghts
8:18-cr-492-T-27JSS

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the Probation
Officer's instructions regarding the implementation of this court directive Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation thce's Sliding Scale
for Substance Abuse Treatment Services. During and upon completion of this programl the defendant is directed
to submit to random drug testing.

2. The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
Probation Officer's instructions regarding the implementation of this court directive Further, the defendant shall
contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office's
Sliding Scale for Mental Hea|th Treatment Services.

3. The defendant shall cooperate in the collection of DNA. as directed by the Probation Officer.

4. The mandatory drug testing requirements of the Violent Crime Contro| Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

ease 3:13-6r-00492-JDW-Jss Documeni 43 i=iled 03/25/19 Page 6 of 6 Pageio 1369€6°'6

Breanna Knights
8:18-cr-492-T-27JSS

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment ' Fine Restitution

TOTALS $200.00 due immediately NIA WA|VED NlA

SCHEDULE OF PAYN|ENTS

Having assessed the defendants ability to pay, payment of the total criminal monetary penalties is due as follows:
Specia| Assessment shall be paid in full and is due immediately.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penalties. except those payments made through the Federal Bureau of Prisons’ lnmate Financial Responsibility Program.
are made to the clerk of the court unless otherwise directed by the court the Probation Officer. or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest (4) fine

principal, (5) fine interest (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of
prosecution and court costs.

'Findings for the total amount of losses are required under Chapters 109A, 110. 110A. and 113A of Title 18. United States Code. for offenses committed
on or after September 13, 1994 but before Apri| 23. 1996.

 

' Justice for Victims of Trafticking Act of 2015_ Pub. L. No. 114-22.
" Findings for the total amount of losses are required under Chapters 109A, 110. 110A. and 113A of Title 18 for offenses committed on or alter
September 13, 1994. but before April 23, 1996.

